ACCEPTED
                                                                                                       12-14-00287-cr
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  4/6/2015 4:35:28 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                                        IN THE
                               TWELFTH COURT OF APPEALS
                                                                                 FILED IN
                                                                          12th COURT OF APPEALS
                                  CAUSE NO. 12-14-00287-CR                     TYLER, TEXAS
                                                                           4/6/2015 4:35:28 PM
                                                                               CATHY S. LUSK
BRANDEE MICHELLE NICHOLS                        §                                  Clerk THE
                                                                      ON APPEAL FROM
Appellant

VS.                                             §                     114TH DISTRICT COURT

THE STATE OF TEXAS,
Appellee                                        §                     SMITH COUNTY, TEXAS




  THIRD MOTION FOR EXTENSION OF TIME TO FILE THE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS AND THE JUSTICES THEREOF:

                COMES NOW APPELLANT, BRANDEE MICHELLE NICHOL, the

Appellant, and moves the Court for an Third Extension of Time to File the Appellant’s Brief in

this cause and in support thereof would show the Court as follows:

                                                     I.

         The Reporter’s Record was filed on December 3, 2014. According to the correspondence

the Appellant’s Brief is due to be filed on Monday, April 6, 2015.

                                               II.

         Appellant, respectfully request that pursuant to T.R.A.P. 10.5(d) 38.6 (d)

that the Court grant an Extension of Time to file Appellant’s Brief until the 7th day of April,

2015, and in support thereof would respectfully show the Court that during the previous thirty

(30) days Counsel has been involved in the following:

Page 3
         1.   Appellant’s Counsel has also been involved in capital murder pre-trials in the case

styled the State of Texas v. Calvert. This case has been especially time intensive due to the

nature of the case, ie a pro se Defendant in a death penalty case inn Smith County, Texas . The

Trial Court has ordered standby counsel to prepare a collateral defense in the event the defendant

decides he wants representation. This case is set to commence jury selection on April 23, 2015.

Counsel has also been meeting with the Defendant and the DA in Wood County in conjunction

with the State v. McDaniel a capital murder prosecution. On Wednesday, April 1, 2015, there

was a mulit- defendant federal drug bust and Counsel spent most of Wednesday in Federal Court

and meeting with his client in the Gregg County Jail on Thursday. Counsel has been researching

issues and preparing his brief, the brief is 90% complete and Trial Counsel request an additional

day to finish the brief, shepardize cases etc.

         2. Undersigned Counsel has been involved with other numerous federal cases and state

misdemeanor and felony cases in the preceding 30 day period.

         3. Undersigned Counsel respectfully requests this Honorable Court to extend the time for

filing the Appellant’s Brief until the 7th day of April, 2015, in order to afford the undersigned

Counsel the necessary time to finish the Appellant’s Brief.

         WHEREFORE PREMISES CONSIDERED, the undersigned Counsel, respectfully prays

that his Honorable Court extend the time for filing Appellant’s Brief in this cause until the 7th

day of April, 2015.

                                                      Respectfully submitted,

                                                      JEFF L. HAAS
                                                      Attorney at Law
                                                      908 First City Place
                                                      Tyler, Texas 75702

Page 3
                                                     (903) 593-8338
                                                          /s/   Jeff Haas

                                                     JEFF L. HAAS
                                                     STATE BAR NO. 08659600
                                                     ATTORNEY FOR APPELLANT




                                CERTIFICATE OF SERVICE



               I hereby certify that a true and correct copy of the above and foregoing Motion for

Extension of Time to File Appellant’s Brief has been delivered to the District Attorney's Office of

Smith County, Texas, on this the 6th day of April, 2015.




                                                             /s/  Jeff Haas
                                                     JEFF L. HAAS




Page 3
Page 3